DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The Election/Restriction requirement mailed 14 June 2021 has been WITHDRAWN by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that are considered to be both mathematical and mental processes. Specifically, the claims contain limitations related to a program with instructions for processing of collected data, calculating estimations based on the collected data and determining and storing a hypothesis based on the calculations. See the updated 101 guidance issued in October 2019, sections A and C. This judicial exception is not integrated into a practical application because claim 1 does not recite any limitation that links the process to anything structurally significant as there is no hardware present in the claim to perform the claimed limitations. The claim(s) does/do not include additional elements that are 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein calculating, by the radar system, an elevation estimation and an azimuth estimation based on the antennae data and the iteration counter value; generating, by the radar system, a plurality of hypotheses based on the elevation estimation and the azimuth estimation; selecting, by the radar system, a hypothesis from the plurality of hypotheses; and storing, by the radar system, the selected hypothesis; Referring to Claim 8, the prior art of record does not disclose nor suggest it be an obvious modification wherein the radar system is operable to: receive antennae data; receive an iteration counter value; calculate an elevation estimation and an azimuth estimation based on the antennae data and the iteration counter value; generate a plurality of hypotheses based on the elevation estimation and the azimuth estimation; select a hypothesis from the plurality of hypotheses; and store the selected hypothesis.
Claims 2-7 and 9-14 are dependent on Claims 1 and 8 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPubs 2010/0039228 and 2016/0009410 are considered to relevant to the art but are not sufficient in rejecting the claimed invention alone or in combination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/            Primary Examiner, Art Unit 3646